                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                 §
                                         §
V.                                       §
                                         §          No. 3:18-cr-590-M
CHUPEE ERNEST JOE,                       §
                                         §
            Defendant.                   §

                   MEMORANDUM OPINION AND ORDER

      Assistant Federal Public Defender Michael Kawi, counsel for Defendant Chupee

Ernest Joe, has filed an Unopposed Motion for Continuance of Trial and Pretrial

Deadlines, see Dkt. No. 41, which Chief Judge Barbara M. G. Lynn has referred to the

undersigned United States magistrate judge for determination, see Dkt. No. 42.

      Mr. Kawi explains in his motion:

      1. Trial is currently scheduled for March 23, 2020.
      2. The original indictment, charging 12 counts of Aiding and Assisting in
      the Preparation of False and Fraudulent Income Tax Returns, was filed
      on November 20, 2018. On October 9, 2019 the grand jury returned a
      superseding indictment containing the original charges but adding a new
      charge of making a false statement in application for a passport with the
      enhancement that this new offense was committed while on release.
      3. The new charge stems from a factual scenario entirely separate from
      the original allegations. In short, the government alleges that Mr. Joe
      made false statements in order to secure a passport to leave the country
      and then did so while his case for the original allegations (counts 1-12)
      was pending. These allegations require an entirely separate investigation
      from the one already completed by the defense with regard to the income
      tax allegations.
      4. The docket reflects that the defendant was re-arrested in the Southern
      District of Florida allegedly returning to the United States on December
      4, 2019. He was not transported to the Northern District of Texas until
      January 13, 2020, when he appeared before Magistrate Judge Irma
      Ramirez and was detained after waiving his right to a detention hearing.

                                         -1-
      5. Counsel requires additional time to complete an investigation of the
      new factual allegations in count 13 of the superseding indictment. As
      undersigned counsel has already explained to the government, Mr. Joe’s
      likely defense at trial is that he did not believe any of the statements on
      the passport application were false because he was told by the passport
      office that passports were in fact destroyed after they were turned into
      the courts. If the jury were to believe this it would be a defense to
      knowingly making a false statement in application for a passport. As
      such, the defense must investigate this claim in an attempt to
      substantiate it. The defense is currently attempting to locate the
      employee at the passport office that would have spoken to Mr. Joe, but
      have not yet been able to do so. We believe with additional time we could
      accomplish this task.
      6. Additionally the defense expects the government will argue at trial
      that Mr. Joe’s alleged trip outside of the United States shows a guilty
      conscious and therefore is further proof of his guilt with regard to the
      filing of false income tax returns. The defense is attempting to locate and
      certify records in a foreign country that would show that Mr. Joe did not
      have that motivation for allegedly leaving the United States. This is not
      a fishing expedition; the defense does know that specific records exist, but
      the process for securing them in an admissible form will take more time
      than the parties currently have before exhibits would be due on the
      current trial schedule.
      7. This request is not made for purposes of delay, but so that justice may
      be served.
      8. The government is not opposed to this request.
      9. Counsel is aware that this Court requires an acknowledgment from the
      defendant that the defense is requesting a continuance. Undersigned
      counsel met with the defendant on February 26, 2020 to discuss the need
      for the defense to have additional time to investigate the case and to
      prepare an effective defense. Following this discussion Mr. Joe indicated
      he would not sign the acknowledgment. The defense is nonetheless
      requesting a continuance because it is undersigned counsel’s duty as an
      attorney to only proceed to trial when investigation is complete.
      Otherwise undersigned counsel, regardless of the preferences of his
      client, would be engaging in ineffective representation. Defense strategies
      can vary a great deal, and there are cases where speed trumps certain
      preparatory tasks; however the defense has made the decision that this
      is not such a case, and that there would be no strategic value in failing to
      complete a full investigation into the circumstances surrounding count
      13.

Dkt. No. 41 at 1-3. Mr. Kawi’s motion “requests that the trial be continued for a period

                                          -2-
of at least 90 days, or as the Court might otherwise direct, and that the concomitant

pretrial deadlines set forth in the Court’s prior scheduling order be similarly

continued.” Id. at 3.

      The Court held a hearing on March 2, 2020, at which Mr. Joe appeared in person

and through Mr. Kawi and at which the government’s counsel appeared. See Dkt. No.

44. The Court conducted part of the hearing ex parte and in camera with Mr. Joe and

Mr. Kawi, and Mr. Joe explained why he is opposed to a continuance.

      But, based on Mr. Kawi’s motion and the Court’s substantial discussion with Mr.

Joe and Mr. Kawi during the March 2, 2020 hearing, the Court determines that Mr.

Kawi has shown good cause for the requested continuance.

      Although the Court and Mr. Kawi have given careful consideration to Mr. Joe’s

opposition to a continuance, the decision whether to seek a continuance is a decision

that counsel, and not a defendant himself, controls. See United States v. Dillard, No.

3:18-cr-482-B, 2019 WL 6250776, at *2-*3 (N.D. Tex. Nov. 22, 2019) (discussing N.Y.

v. Hill, 528 U.S. 110, 111-18 (2000)); United States v. Valdez, 548 F. App’x 995, 1003

(5th Cir. 2013). As the United States Supreme Court in Hill explained in the context

of the Interstate Agreement on Detainers,

      [a]s to many decisions pertaining to the conduct of the trial, the
      defendant is deemed bound by the acts of his lawyer-agent and is
      considered to have notice of all facts, notice of which can be charged upon
      the attorney. Thus, decisions by counsel are generally given effect as to
      what arguments to pursue, what evidentiary objections to raise, and what
      agreements to conclude regarding the admission of evidence. Absent a
      demonstration of ineffectiveness, counsel’s word on such matters is the
      last.
             Scheduling matters are plainly among those for which agreement

                                          -3-
      by counsel generally controls.

528 U.S. at 115 (internal quotation marks and citations omitted).

      Mr. Kawi asserts – and has explained at length why, in his professional

judgment, he believes – that he requires additional time to prepare a defense of the

newly added charges. After careful consideration, the Court finds that the ends of

justice served by granting the continuance outweigh the best interests of the public and

Mr. Joe in a speedy trial and that failure to grant such a continuance might result in

a miscarriage of justice. Based on the reasons stated in the motion and the Court’s

discussion with Mr. Joe and Mr. Kawi during the March 2, 2020 hearing, the Court

finds that the provisions of 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv) are satisfied.

      Accordingly, the Court GRANTS the Unopposed Motion for Continuance of Trial

and Pretrial Deadlines [Dkt. No. 41].

      An amended scheduling order will follow.

      SO ORDERED.

      DATED: March 3, 2020



                                  ________________________________________
                                  DAVID L. HORAN
                                  UNITED STATES MAGISTRATE JUDGE




                                           -4-
